Opinion issued July 14, 2015




                                     In The

                               Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                               NO. 01-15-00122-CV
                           ———————————
                       VICTORIA BATTLE, Appellant
                                        V.
                   STEVEN BERT ALEXANDER, Appellee



                   On Appeal from the 247th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-73376



                         MEMORANDUM OPINION

      Appellant, Victoria Battle, has neither established indigence for purposes of

appellate costs or paid or made arrangements to pay the fee for preparing the

clerk’s record. See TEX. R. APP. P. 20.1, 37.3(b). After being notified that this
appeal was subject to dismissal, appellant did not adequately respond. See TEX. R.

APP. P. 42.3(b), (c).

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                 PER CURIAM


Panel consists of Justices Keyes, Huddle, and Lloyd.




                                        2